

113 HCON 72 : Providing for corrections to the enrollment of H. J. Res. 59.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionH. CON. RES. 72IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013ReceivedCONCURRENT RESOLUTIONProviding for corrections to the enrollment of H. J. Res. 59.That, in the enrollment of the resolution H. J. Res. 59, the Clerk of the House of Representatives shall make the following corrections:(1)Strike That before Division A—Bipartisan Budget Agreement.(2)Amend the title so as to read: Joint resolution reducing spending, and for other purposes..Passed the House of Representatives December 12, 2013.Karen L. Haas,Clerk